Mikoll, J.,
dissents and votes to reverse in the following memorandum. Mikoll, J. (dissenting). I respectfully dissent. Claimant was an instructor of continuing education at Queens College, a unit of the City University of New York, since 1978. The board held that claimant was eligible for unemployment benefits between semesters because she did not have reasonable assurance that she would be engaged by the college at the next term. There should be a reversal. Claimant had been asked about her availability for work before the end of the fall semester. She indicated that she was available. This procedure was consistently used in the past during her four years of employment. Her reappointment was conditional only on a sufficient registration of students. Under these circumstances, claimant had reasonable assurance of re-employment and is, therefore, ineligible for benefits pursuant to subdivision 10 of section 590 of the Labor Law. The board’s decision to the contrary is irrational and unreasonable (see Matter of Silverman [Ross], 82 AD2d 955; Matter of Wilson [Ross], 80 AD2d 980; Matter of Gaeta [Ross], 78 AD2d 742, mot for lv to app den 52 NY2d 703). The amount paid to her is not recoverable in that she received the payments in good faith. Her answers to the commissioner’s inquiries regarding her eligibility were entirely candid. Under such circumstances, a recovery is foreclosed pursuant to subdivision 4 of section 597 of the Labor Law. The decision should be reversed, without costs, and the matter remitted to the Unemployment Insurance Appeal Board for further proceedings not inconsistent herewith.